Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico / Rada Milenovici (646) 536-7030 / 7011 nlaudico@theruthgroup.com rmilenovici@theruthgroup.com Almost Family Reports Third Quarter 2013 Results In a separate release today, Almost Family announced an agreement to acquire SunCrest HealthCare. Louisville, KY, November 5, 2013 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three and nine months ended September 30, 2013. Highlights: · Net service revenues of $88.8 million for the quarter · Net income from continuing operations was $2.2 million, or $0.24 per diluted share · Diluted EPS includes $0.05 for transaction related costs, excluding which diluted EPS would have been $0.29 · $8.9 million cash flow from operations during the quarter · Accounts receivable days sales outstanding lowest since first quarter of 2012 · Visiting Nurse segment net revenues were $67.8 million, on 2% admission growth · Medicare admission growth was 5%, of which 2% was organic · Completed the Indiana Home Care (July) and Imperium ACO (October) acquisitions SunCrest Acquisition In a separate release today Almost Family announced that it has signed a definitive agreement to acquire the stock of SunCrest HealthCare.With this acquisition, Almost Family will operate over 240 branches across 14 states and its annual net revenue run rate is expected to approach the $500 million mark.The Company is reporting and commenting on the SunCrest acquisition in a separate simultaneously released statement to provide clarity to investors on both its earnings and the transaction separately. 1 Almost Family Reports Third Quarter 2013 Results November 5, 2013 Management Commentary on Quarterly Results William B. Yarmuth, CEO on the quarterly results:“We’re very pleased with our overall operating results for the quarter, in particular excluding the $0.05 diluted EPS impact of transaction costs related to our acquisition activity.Despite continuing headwinds in health care services general, we’re continuing to drive growth both organically as well as through our acquisition activities as evidenced by our mid-quarter acquisition of Indiana Home Care Networkpositively impacted our results.Finally, as we reported separately today, we are extremely excited to announce our plans to acquire SunCrest HealthCare, the largest acquisition in the history of our Company.Please see our separate release for our comments on that transaction.” Third Quarter Financial Results from Continuing Operations Almost Family reported net service revenues for the third quarter of $88.8 million, a 5.9% increase from $83.9 million reported in the third quarter of 2012.Revenue growth resulted primarily from volume growth in both our Visiting Nurse (VN) and Personal Care (PC) segments, along with a VN segment acquisition during the third quarter of 2013, all of which were partially offset by the VN segment’s Medicare rate cut and Medicare Advantage shift.The third quarter is the second full quarter with 2% sequestration, which lowered revenue by $1.2 million and earnings per share by $0.08.Additionally, the change in certain Medicare Advantage contracts that now pay on a per-visit versus episodic basis (the MA shift) reduced revenue by $0.6 million and earnings per diluted share by $0.06 as compared to the same period last year. Deal costs for the current quarter exceeded the prior year quarter at $0.7 million, or $0.05 EPS, up from $0.2 million, or $0.02 EPS, in the prior year period. Net income from continuing operations for the third quarter of 2013 was $2.2 million, or $0.24 per diluted share, down from third quarter of 2012 net income of $4.1 million, or $0.45 per diluted share. The effective tax rate was approximately 39.5% in the third quarter of 2013 and 2012. Third Quarter Segment Results Operating results for the third quarter include the impact of the Indiana Home Care Network (IHCN) acquisition, which closed on July 19, 2013, net service revenues by $2.2 million and operating income before corporate expenses by $0.6 million. Increased net service revenues in our VN segment from higher Medicare volume and the IHCN acquisition during the quarter were partially offset by the previously mentioned impact of sequestration and the MA shift.As a result, VN segment third quarter net service revenues increased to $67.8 million, from $64.6 million in the third quarter of 2012.Medicare admissions grew 5%, while re-certifications grew 7%, both of which grew 2% organically. The Medicare rate cut and MA shift combined with increases in bad debt provision to reduce operating income before corporate expenses for the third quarter of 2013 to $7.3 million from $9.0 million reported for the third quarter of 2012.Bad debt expense increased approximately $0.4 million on a year over year basis primarily related to the MA shift. 2 Almost Family Reports Third Quarter 2013 Results November 5, 2013 PC segment net service revenues increased 9.2% to $21.0 million in the third quarter of 2013 from $19.2 million in 2012, primarily due to a 9.7% volume increase largely in lower margin business.Changes in the mix of business reduced gross margin as a percent of revenue by 1%.An increase of $363,000 in the provision for bad debts in the current year quarter was primarily driven by an unusually low provision in the prior year quarter.As a result, operating income before unallocated corporate expenses decreased 9.1% to $2.6 million. Nine Month Period Financial Results from Continuing Operations Almost Family reported net service revenues for the nine month period of $261.5 million, a 1.7% increase from $257.0 million reported in the nine month period of 2012, primarily as a result of volume growth in the VN and PC segments, which was partially offset by the MA shift and the $2.7 million impact of sequestration, which was effective for episodes ended after March 31, 2013.The MA shift reduced revenue by $2.4 million and earnings per diluted share by $0.20, including the impact on the provision for bad debts. Deal costs for the current period were higher than the prior year period at $0.8 million or $0.05 EPS, up from $0.4 million or $0.03 EPS. Net income for the nine month period of 2013 was $8.1 million, or $0.87 per diluted share, down from the nine month period of 2012 net income of $13.4 million, or $1.43 per diluted share. The effective tax rate was approximately 39.2% in the nine month period of 2013, which increased slightly from 39.0% for the nine month period of 2012. Nine Month Period Segment Results VN segment nine month period results include organic and acquired volume growth, which was partially offset by the MA shift and sequestration.As a result, VN segment nine month period net service revenues grew 1% to $201.2 million, from $199.3 million in the nine month period of 2012.Medicare admissions grew 3%, while re-certifications grew 5%, both of which grew 3% organically. The Medicare rate cut and MA shift combined with year over year wage increases effective in July of 2012 and increases in bad debt provision to reduce operating income before corporate expenses for the nine month period of 2013 to $22.5 million from $30.4 million reported for the nine month period of 2012.Bad debt expense increased approximately $1.6 million on a year over year basis due to the prior year second quarter including unusually low bad debt expense of $0.8 million, with the remaining increase primarily related to the MA shift. PC segment net service revenues increased to $60.3 million in the nine month period of 2013 from $57.8 million in 2012, due primarily to a 6% increase in volume.Expense related to workers compensation claims declined $0.8 million on a year over year basis as the prior year period claims expense recorded exceeded normal levels, while the current period experienced more normal claims expense levels.The decline was partially offset by increased bad debt provision.As a result, operating income before unallocated corporate expenses increased 2% or $0.2 million to $7.7 million. 3 Almost Family Reports Third Quarter 2013 Results November 5, 2013 Acquisitions On July 19, 2013, we completed the acquisition of the assets of the Medicare-certified home health agencies owned by IHCN for $12.5 million.Under the IHCN umbrella we operate six home health locations, primarily in northern Indiana. On October 4, 2013, we acquired a controlling interest in Imperium Health Management, LLC, (Imperium) a Louisville, KY based development-stage enterprise that provides strategic health management services to Accountable Care Organizations (ACO’s).The companies intend to work together toward the development of additional ACO relationships in markets in which Almost Family also provides home health services. On November 4, 2013, we signed a definitive agreement to acquire the stock of SunCrest HealthCare.The total purchase price for the stock is $75.5 million, subject to a working capital adjustment.The transaction will be funded primarily from Almost Family’s existing cash and borrowings from its senior secured revolving credit facility.Almost Family expects the transaction to be completed during the fourth quarter, subject to regulatory approvals and the satisfaction of customary closing conditions.With this acquisition, Almost Family will operate over 240 branches across 14 states and its annual net revenue run rate is expected to approach the $500 million mark. 4 Almost Family Reports Third Quarter 2013 Results November 5, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended September 30, Nine months Ended September 30, Net service revenues $ Cost of service revenues (excluding depreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrativeexpenses Operating income Interest expense, net ) Income before income taxes Income tax expense ) Net income from continuing operations $ Discontinued operations: (Loss) gain from operations, netof tax of ($72), ($32), ($74) and $127 $ ) $ ) $ ) $ Gain on sale,net of tax of $973 - - - (Loss) gain on discontinued operations ) ) ) Net Income $ Per share amounts-basic: Average shares outstanding Continued operations $ Discontinued operation $ ) $ ) $ ) $ Net income $ Per share amounts-diluted: Average shares outstanding Continued operations $ Discontinued operation $ ) $ ) $ ) $ Net income $ 5 Almost Family Reports Third Quarter 2013 Results November 5, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) September 30, 2013 ASSETS (UNAUDITED) December 31, 2012 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS OTHER ASSETS, HELD FOR SALE - $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion of notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,500 and 9,421 issued and outstanding Treasury stock, at cost, 91 and 91 shares of common stock ) ) Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ 6 Almost Family Reports Third Quarter 2013 Results November 5, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ (Loss) gain on discontinued operations, net of tax ) Net income from continuing operations Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Other assets Accounts payable and accrued expenses ) ) Net cash from operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Net cash from investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options 4 70 Purchase of common stock in connection with share awards - ) Tax impact of share awards ) ) Principal payments on notes payable and capital leases ) ) Net cash from financing activities ) ) Cash flows from discontinued operations Operating activities ) Investing activities ) Net cash from discontinued operations Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Summary of non-cash investing and financing activities: Acquisitions funded by stock $ $ - 7 Almost Family Reports Third Quarter 2013 Results November 5, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Three Months Ended September 30, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse $ % $ % $ % Personal Care % Operating income before corporate expenses: Visiting Nurse % % ) -18.6 % Personal Care % % ) -9.1
